Exhibit 10.1

 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT, dated as of February 16, 2011, is entered into between
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“Bank”), and
CHEROKEE INC., a Delaware corporation (“Borrower”), in light of the following
facts:

 

WHEREAS, Borrower has requested that Bank make a term loan to it in the amount
of Ten Million Dollars ($10,000,000.00).

 

WHEREAS, Borrower has agreed to secure its Obligations hereunder with a lien on
substantially all of its personal property assets as set forth in Security
Agreement (as defined below).

 

WHEREAS, to induce Bank to make the term loan to Borrower, Spell C, LLC, a
Delaware limited liability company (“Guarantor”) has agreed to guaranty the
repayment of the term loan as set forth in the Guaranty (as defined below).

 

WHEREAS, in order to set forth the terms under which Bank will make the term
loan to Borrower, Bank and Borrower have agreed to enter into this Agreement.

 

The parties agree as follows:

 

1.             DEFINITIONS. In addition to the defined terms contained in the
first paragraph and recitals above, as used herein, the following terms shall
have the following definitions:

 

1.1           “Affiliate” or “Affiliates” means any Person controlled by,
controlling or under common control with Borrower, including any subsidiary of
Borrower.  For purposes of this definition, “control,” when used with respect to
any specified Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

 

1.2           “Agreement” means this Term Loan Agreement and any amendments or
modifications hereof.

 

1.3           “Bank Expenses” means all of the following reasonable and
documented expenses: (i) costs or expenses (including, without limitation, taxes
and insurance premiums) required to be paid by Borrower under this Agreement or
any of the other Term Loan Documents which are paid or advanced by Bank;
(ii) filing, recording, publication and search fees paid or incurred by Bank;
and (iii) costs, fees (including attorneys’ and paralegals’ fees) and expenses
incurred by or charged to Bank: (a) in structuring, drafting, reviewing,
amending, defending or concerning this Agreement or any of the other Term Loan
Documents; or  (b) to correct any default or enforce any provision of this
Agreement, or any of the other Term Loan Documents.

 

1

--------------------------------------------------------------------------------


 

1.4           “Change of Control” means

 

A.            Any Person or “group” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) who does not have an ownership
interest in Borrower on the date hereof is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such Person, entity or group will be deemed to have “beneficial
ownership” of all securities that such Person, entity or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than fifty percent (50%) of the voting
power of all classes of ownership of Borrower;

 

B.            During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election to such board of directors, or
whose nomination for election by the owners of Borrower, was approved by a vote
of two thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of Borrower then in office.

 

1.5           “Closing Date” means the date Bank makes the Term Loan to
Borrower.

 

1.6           “Collateral” has the meaning given in the Security Agreement.

 

1.7           “EBITDAR” means earnings before interest, taxes, depreciation,
amortization and rent/lease expense.

 

1.8           “Environmental Law” means any federal, state, local or other
governmental statute, regulation, law or ordinance dealing with the protection
of human health and the environment.

 

1.9           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

1.10         “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is a member of a group which includes Borrower and which is
treated as a single employer under Section 414 of the IRC.

 

1.11         “Event of Default” means the occurrence of any one of the events
set forth in Section 10.

 

1.12         “Fixed Charge Coverage Ratio” for any period of measurement, means
the ratio of (a) EBITDAR, minus maintenance capital expenditures (measured at
50% of depreciation expense), minus cash taxes, minus cash dividends, to
(b) scheduled amortization of long term debt, plus cash interest expense, plus
rent/lease expense.  For the quarters ending April 30, 2011, July 31, 2011 and
October 31, 2011, (i) the scheduled amortization will be equal to $3,333,333 and
(ii) cash interest will be annualized on a year-to-date basis.

 

2

--------------------------------------------------------------------------------


 

1.13         “GAAP” means generally accepted accounting principles, applied on a
basis consistent with the accounting practices applied in the financial
statements described in Section 8.6.

 

1.14         “Guaranty” means that certain guaranty executed by Guarantor in
favor of Bank.

 

1.15         “Hazardous Substances” means pollutants, contaminants, hazardous
substances, hazardous wastes, petroleum and fractions thereof, and all other
chemicals, wastes, substances and materials listed in, regulated by or
identified in any Environmental Law.

 

1.16         “Insolvency Proceeding” means any proceeding commenced by or
against any person or entity under any provision of the federal Bankruptcy Code,
as amended, or under any other bankruptcy or insolvency law, including, but not
limited to, assignments for the benefit of creditors, formal or informal
moratoriums, compositions or extensions generally with its creditors.

 

1.17         “IRC” means the Internal Revenue Code, as amended from time to
time.

 

1.18         “Judicial Officer or Assignee” means any trustee, receiver,
custodian, assignee for the benefit of creditors or any other person or entity
having powers or duties like or similar to the powers and duties of a trustee,
receiver,  custodian or assignee for the benefit of creditors.

 

1.19         “LIBOR Rate Loan” shall have the meaning set forth in
Section 2.2(A).

 

1.20         “Loan Period” means the period commencing on the advance date of
the applicable LIBOR Rate Loan and ending on the numerically corresponding day
1, 2 or 3 months thereafter matching the interest rate term selected by
Borrower; provided, however, (a) if any Loan Period would otherwise end on a day
which is not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Loan Period shall end on the
immediately preceding New York Banking Day; or (b) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period.

 

1.21         “Material Adverse Change” means (a) a material adverse change in
the business, prospects, operations, results of operations, assets, liabilities
or condition (financial or otherwise) of Borrower, (b) a material impairment of
Borrower’s ability to perform its obligations under the Term Loan Documents to
which it is a party or of Bank’s ability to enforce the Obligations or realize
upon the Collateral, or (c) a material impairment of the enforceability or
priority of Bank’s liens with respect to material Collateral as a result of an
action or failure to act on the part of a Borrower.

 

3

--------------------------------------------------------------------------------


 

1.22         “Money Markets” means one or more wholesale funding markets
available to and selected by Bank, including negotiable certificates of deposit,
commercial paper, Eurodollar deposits, bank notes, federal funds, interest rate
swaps or others.

 

1.23         “Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

 

1.24         “New York Banking Day” means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.

 

1.25         “Obligations” means all obligations, guaranties, covenants and
duties owing by Borrower to Bank of any kind and description whether arising
pursuant to or evidenced by this Agreement or any of the other Term Loan
Documents, or otherwise, including, without limitation, all interest not paid
when due and all Bank Expenses which Borrower is required to pay or reimburse by
this Agreement, by law, or otherwise.

 

1.26         “Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which Borrower or any ERISA Affiliate
contributes or is obligated to contribute.

 

1.27         “Pension Plan” means a pension plan (as defined in Section 3(2) of
ERISA) maintained for employees of Borrower or any ERISA Affiliate and covered
by Title IV of ERISA.

 

1.28         “Permitted Liens” means (i) Liens for Taxes not yet due and payable
or which are being contested in good faith by appropriate proceedings diligently
pursued, provided that provision for the payment of all such Taxes has been made
on the books of Borrower to the extent required by GAAP and Borrower’s failure
to obtain a satisfactory result in such contest could not result in a Material
Adverse Change; (ii) mechanics’, processor’s, materialmen’s, carriers’,
warehouse-men’s, repairmen’s, landlord’s and similar Liens arising by operation
of Law or arising in the ordinary course of business and securing obligations of
Borrower that are not overdue for a period of more than 60 days or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that provision for the payment of such Liens has been made on the books of
Borrower and Borrower’s failure to obtain a satisfactory result in such contest
could not result in a Material Adverse Change; (iii) Liens arising in connection
with worker’s compensation, unemployment insurance, old age pensions and social
security benefits, provided that provision for the payment of such Liens has
been made on the books of Borrower and the full payment of amounts secured by
such Lien could not result in a Material Adverse Change; and (iv) easements,
rights-of-way, municipal, government, building, zoning and similar restrictions,
utility agreements, covenants, reservations, restrictions, encroachments, and
other similar encumbrances defects, liens or irregularities in title and similar
charges or encumbrances which do not materially interfere with the conduct of
Borrower’s business or materially detract from the value of the assets subject
to such lien other than to a de minimus extent or otherwise render title to any
such asset unmarketable.

 

4

--------------------------------------------------------------------------------


 

1.29         “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
of a governmental entity.

 

1.30         “Plan” means an employee benefit plan (as defined in
Section 3(3) of ERISA) maintained for employees of Borrower or any ERISA
Affiliate.

 

1.31         “Prime Rate” shall have the meaning set forth in Section 2.2(A).

 

1.32         “Prime Rate Loan” shall have the meaning set forth in
Section 2.2(A).

 

1.33         “Reportable Event” means a reportable event (as defined in
Section 4043 of ERISA), other than an event for which the 30-day notice
requirement under ERISA has been waived in regulations issued by the Pension
Benefit Guaranty Corporation.

 

1.34         “Security Agreement” means that certain security agreement executed
by Borrower and Bank, dated as of even date herewith, as may be amended from
time to time.

 

1.35         “Tangible Net Worth” means net worth less intangible assets
(including patents, trademarks and debt issuance costs), and less loans to
shareholders, affiliates and employees.

 

1.36         “Term Loan” shall have the meaning set forth in Section 2.1.

 

1.37         “Term Loan Documents” means collectively this Agreement, the Term
Note, the Guaranty, the Security Agreement, and any other agreements entered
into in connection with this Agreement.

 

1.38         “Term Note” means that certain Term Note, of even date herewith, in
the original principal amount of Ten Million Dollars ($10,000,000.00), executed
by Borrower to the order of Bank.

 

1.39         Other Definitional Provisions.  References to “Sections”,
“subsections”, and “Exhibits” shall be to Sections, subsections, and Exhibits,
respectively, of this Agreement unless otherwise specifically provided.  Any of
the terms defined herein may, unless the context otherwise requires, be used in
the singular or the plural depending on the reference.  In this Agreement, words
importing any gender include the other genders; the words “including,”
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; references to agreements and other contractual instruments shall be
deemed to include subsequent amendments, assignments, and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement; references to
any person includes their respective permitted successors and assigns or people
succeeding to the relevant functions of such persons; and all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations.

 

5

--------------------------------------------------------------------------------


 

2.             TERM LOAN.

 

2.1           Term Loan.  On the Closing Date, so long as all of the conditions
precedent contained in Section 3 have been satisfied as determined by Bank, in
its sole discretion, Bank shall lend to Borrower Ten Million Dollars
($10,000,000.00) (the “Term Loan”).  The Term Loan shall be evidenced by and
repaid in accordance with the terms of this Agreement and the Term Note.

 

2.2           Interest.

 

A.            Interest on the Term Loan shall accrue at one of the following per
annum rates selected by Borrower (i) upon notice to Bank, the prime rate
announced by Bank from time to time (“Prime Rate”), as and when such rate
changes, minus 0.25% (a “Prime Rate Loan”); or (ii) upon a minimum of two New
York Banking Days prior notice, 2.75% plus the 1, 2 or 3 month LIBOR rate quoted
by Bank from Reuters Screen LIBOR01 Page or any successor thereto (which shall
be the LIBOR rate in effect two New York Banking Days prior to commencement of
the advance), adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation (a “LIBOR Rate Loan”).

 

B.            In the event Borrower does not timely select another interest rate
option at least two New York Banking Days before the end of the Loan Period for
a LIBOR Rate Loan, Bank may at any time after the end of the Loan Period convert
the LIBOR Rate Loan to a Prime Rate Loan, but until such conversion, the funds
advanced under the LIBOR Rate Loan shall continue to accrue interest at the same
rate as the interest rate in effect for such LIBOR Rate Loan prior to the end of
the Loan Period.

 

C.            No LIBOR Rate Loan may extend beyond the Maturity Date.  In any
event, if the Loan Period for a LIBOR Rate Loan should happen to extend beyond
the Maturity Date, such loan must be prepaid at the time the Term Note matures. 
Bank’s internal records of applicable interest rates shall be determinative in
the absence of manifest error.  Each LIBOR Rate Loan shall be in a minimum
principal amount of  $100,000.

 

D.            The aggregate number of LIBOR Rate Loans in effect at any one time
may not exceed 3.

 

E.             If a LIBOR Rate Loan is prepaid prior to the end of the Loan
Period, as defined above, for such loan, whether voluntarily or because
prepayment is required due to the Term Note maturing or due to acceleration of
the Term Note upon default or otherwise, Borrower agrees to pay all of Bank’s
costs, expenses and Interest Differential (as determined by Bank) incurred as a
result of such prepayment.  Because of the short-term nature of this facility,
Borrower agrees that the Interest Differential shall not be discounted to its
present value.  Any prepayment of a LIBOR Rate Loan shall be in an amount equal
to the remaining entire principal balance of such loan.

 

2.3           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default, the unpaid principal balance of the Term Loan shall bear
interest at a per annum rate equal to 2 percentage points above the per annum
rate otherwise applicable hereunder.

 

6

--------------------------------------------------------------------------------


 

2.4           Payments.

 

A.            Interest is payable beginning March 15, 2011, and on the same date
of each consecutive month thereafter (except that if a given month does not have
such a date, the last day of such month), plus a final interest payment with the
final payment of principal.

 

B.            Principal is payable in installments of $277,778 each, beginning
March 15, 2011, and on the same date of each consecutive month thereafter
(except that if a given month does not have such a date, the last day of such
month), plus a final payment equal to all unpaid principal on February 16, 2014
(the “Maturity Date”).

 

C.            Subject to the limitation set forth in Section 2.2(E), the
outstanding amount of the Term Note may be prepaid at any time.  Any payments or
prepayments received by Bank may be applied to amounts due under the Term Loan
Documents in such order as Bank may elect.

 

D.            Borrower hereby authorizes Bank to automatically withdraw all
amounts due hereunder directly from Borrower’s account with U.S. Bank, account
number                      (“Borrower’s Account”).  Borrower hereby further
authorizes Bank, from time to time without prior notice to Borrower, to charge
such interest and fees, all Bank Expenses (as and when incurred), and all other
payments as and when due and payable under any Term Loan Document (including the
installments when due and payable with respect to the Term Loan) to Borrower’s
Account, which amounts thereafter shall accrue interest at the rate then
applicable to the Term Loan hereunder.  Any interest not paid when due shall be
compounded by being charged to Borrowers’ Account and shall thereafter accrue
interest at the rate then applicable to Prime Rate Loans hereunder.

 

2.5           Computation.  All interest and fees shall be computed on the basis
of a 360 day year for the actual number of days elapsed.  In the event the Prime
Rate is changed from time to time hereafter, the rates of interest hereunder
based upon the Prime Rate automatically and immediately shall be increased or
decreased by an amount equal to such change in the Prime Rate.

 

2.6           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower, in executing and delivering this Agreement, intends
legally to agree upon the rate or rates of interest and manner of payment stated
within it; provided, however, that, anything contained herein to the contrary
notwithstanding, if said rate or rates of interest or manner of payment exceeds
the maximum allowable under applicable law, then, ipso facto, as of the date of
this Agreement, Borrower is and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrower in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Term Loan to the extent of such excess.

 

7

--------------------------------------------------------------------------------


 

3.             CONDITIONS PRECEDENT AND SUBSEQUENT.  The Term Loan shall be
subject to the following conditions precedent and subsequent:

 

3.1           The following are the conditions precedent to the making of the
Term Loan:

 

A.            Borrower shall pay Bank a closing fee in the amount of Fifty
Thousand and No/100 Dollars ($50,000.00).

 

B.            No Event of Default shall have occurred and be continuing and all
of the representations and warranties set forth herein are true and correct as
of the date of the making of the Term Loan.

 

C.            Borrower shall deliver to Bank (i) certified extracts from the
minutes of the meetings of Borrower’s Board of Directors authorizing the
borrowings and the granting of the security interest provided for herein and
authorizing specific officers to execute and deliver the agreements provided for
herein and (ii) a copy of the Borrower’s operating agreement in effect on the
date hereof.

 

D.            Borrower shall deliver to Bank evidence that the Guarantor  has
authorized the execution of the Guaranty.

 

E.             Guarantor shall have executed and delivered to Bank the Guaranty,
in a form acceptable to Bank in its sole discretion.

 

F.             Borrower shall have delivered to Bank the Term Loan Documents.

 

G.            Borrower shall have delivered to Bank evidence satisfactory to
Bank that Borrower has obtained insurance policies or binders, with such
insurers and in such amounts as may be acceptable to Bank, respecting the
Collateral.

 

H.            Borrower shall pay Bank all of Bank’s costs, fees (including
attorneys’ and paralegals’ fees) and expenses incurred by or charged to Bank in
structuring, drafting, or concerning this Agreement or any of the other Term
Loan Documents.

 

I.              Bank shall have a first priority security interest in the
Collateral, subject to no other liens except Permitted Liens.

 

J.             Deliver or cause to be delivered to Bank such other executed
documents as Bank may reasonably require.

 

4.             PAYMENT OF EXPENSES.  Any and all costs, fees and expenses
incurred by Bank in connection with Borrower satisfying the terms and conditions
set forth in this Agreement (including outside attorneys’ and paralegals’ fees)
shall be paid by Borrower to Bank.  In this regard, Borrower hereby authorizes
Bank to charge Borrower’s account for the full amount of such costs, fees and
expenses.

 

8

--------------------------------------------------------------------------------


 

5.             AUTHORIZATIONS.  Bank is hereby authorized to make the Term Loan
based upon telephonic or other instructions and transaction reports received
from Borrower Although Bank shall make a reasonable effort to determine the
person’s identity, Bank shall not be responsible for determining the exact
identity of the person calling and Bank may act on the instructions of anyone it
perceives to be one of the authorized personnel of Bank.

 

6.             TERM.  This Agreement shall terminate once all Obligations
evidenced by the Term Note have been fully and indefeasibly paid to Bank.  The
Obligations evidenced by the Term Note, including all accrued and unpaid
principal and interest, shall be due and payable on the earlier of the
acceleration of the Term Loan upon an Event of Default or otherwise in
accordance with the terms of this Agreement, or on the Maturity Date.

 

7.             POWER OF ATTORNEY.  Borrower hereby irrevocably makes,
constitutes and appoints Bank (and any of Bank’s officers, employees or agents
designated by Bank) as Borrower’s true and lawful attorney with power:

 

A.            Upon Borrower’s failure or refusal to comply with its undertakings
contained in this Agreement, to sign the name of Borrower on any documents which
need to be executed, recorded and/or filed in order to perfect or continue
perfected Bank’s security interest in the Collateral or to otherwise effectuate
the rights of Bank under this Agreement and the other Term Loan Documents;

 

B.            To do all things commercially or reasonably necessary to carry out
this Agreement.

 

The appointment of Bank as Borrower’s attorney, and each and every one of Bank’s
rights and powers, being coupled with an interest, are irrevocable so long as
any of the Obligations have not been fully paid and performed.  Neither Bank nor
its employees, officers or agents shall be liable for any acts or omissions or
for any error in judgment or mistake of fact or law made in good faith except
for gross negligence or willful misconduct.

 

8.             BORROWER’S REPRESENTATIONS AND WARRANTIES.  Borrower makes the
following representations and warranties which shall be deemed to be continuing
representations and warranties so long as any portion of the Term Loan remains
unpaid.

 

8.1           Existence and Rights.

 

A.            Borrower is a corporation duly organized and existing under the
laws of the State of Delaware and is qualified and licensed to do business and
is in good standing in any state in which the conduct of its business or its
ownership of property requires that it be so qualified;

 

B.            Borrower has the right and power to enter into this Agreement and
each of the other Term Loan Documents;

 

8.2           Agreement Authorized.  The execution, delivery and performance by
Borrower of this Agreement and each of the other Term Loan Documents: (a) have
been duly authorized and do not require the consent or approval of any
governmental body or other

 

9

--------------------------------------------------------------------------------


 

regulatory authority; and (b) shall not constitute a breach of any provision
contained in Borrower’s articles of incorporation or bylaws.

 

8.3           Binding Agreement.  This Agreement is the valid, binding and
legally enforceable obligation of Borrower in accordance with its terms.

 

8.4           No Conflict.  The execution, delivery and performance by Borrower
of this Agreement and each of the other Term Loan Documents: (a) shall not
constitute an event of default under any agreement, indenture or undertakings to
which Borrower is a party or by which it or any of its property may be bound or
affected; (b) are not in contravention of or in conflict with any law or
regulation; and (c) do not cause any lien, charge or other encumbrance to be
created or imposed upon any such property by reason thereof.

 

8.5           Subsidiaries.  Except as set forth on Schedule 8.5, Borrower has
no Subsidiaries.

 

8.6           Financial Condition; No Adverse Change.  Borrower has furnished to
Bank its audited financial statements for its fiscal year ended January 30,
2010, and unaudited financial statements for the fiscal-year-to-date period
ended October 31, 2010, and those statements fairly present Borrower’s financial
condition as of those dates and the results of Borrower’s operations and cash
flows for the periods then ended and were prepared in accordance with GAAP. 
Since the date of the most recent financial statements, there has been no
Material Adverse Change in Borrower’s business, properties or condition
(financial or otherwise).

 

8.7           Litigation.  There are no actions, suits or proceedings pending
or, to Borrower’s knowledge, threatened against or affecting Borrower or any of
its Affiliates or the properties of Borrower or any of its Affiliates before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, if determined adversely to Borrower
or any of its Affiliates, would have a Material Adverse Change on the financial
condition, properties or operations of Borrower or any of its Affiliates.

 

8.8           Intellectual Property Rights.

 

A.            Owned Intellectual Property.  Set forth on Schedule 8.8 is a
complete list of all patents, applications for patents, trademarks, applications
to register trademarks, service marks, applications to register service marks,
mask works, trade dress and copyrights for which Borrower is the owner of record
(the “Owned Intellectual Property”).  Except as set forth below, (A) Borrower
owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue any Person), court orders, injunctions, decrees,
writs or Liens, whether by agreement memorialized in a writing by Borrower or
otherwise, (B) no Person other than Borrower owns or has been granted any right
in the Owned Intellectual Property, (C) all Owned Intellectual Property is
valid, subsisting and enforceable, and (D) Borrower has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.

 

B.            Agreements with Employees and Contractors.  Borrower has entered
into a legally enforceable agreement with each Person that is an employee or

 

10

--------------------------------------------------------------------------------


 

subcontractor obligating that Person to assign to Borrower, without additional
compensation, any Intellectual Property Rights created, discovered or invented
by that Person in the course of that Person’s employment or engagement with
Borrower (except to the extent prohibited by law), and further obligating that
Person to cooperate with Borrower, without additional compensation, to secure
and enforce the Intellectual Property Rights on behalf of Borrower, unless the
job description of the Person is such that it is not reasonably foreseeable that
the employee or subcontractor will create, discover, or invent Intellectual
Property Rights.

 

C.            Intellectual Property Rights Licensed from Others.  Set forth on
Schedule 8.8 is a complete list of all agreements under which Borrower has
licensed Intellectual Property Rights from another Person (“Licensed
Intellectual Property”) other than readily available, non-negotiated licenses of
computer software and other intellectual property used solely for performing
accounting, word processing and similar administrative tasks (“Off-the-shelf
Software”) and a summary of any ongoing payments Borrower is obligated to make
with respect thereto.  Except as set forth on Schedule 8.8, Borrower’s licenses
to use the Licensed Intellectual Property are free and clear of all
restrictions, Liens, court orders, injunctions, decrees, or writs, whether by
agreed to in writing by Borrower or otherwise.  Except as disclosed below,
Borrower is not contractually obligated to make royalty payments of a material
nature, or pay fees to any owner of, licensor of, or other claimant to, any
Intellectual Property Rights.

 

D.            Other Intellectual Property Needed for Business.  Except for
Off-the-shelf Software and as disclosed on Schedule 8.8, the Owned Intellectual
Property and the Licensed Intellectual Property constitute all Intellectual
Property Rights used or necessary to conduct Borrower’s business as it is
presently conducted or as Borrower reasonably foresees conducting it.

 

E.             Infringement.  Except as disclosed on Schedule 8.8, Borrower has
no knowledge of, and has not received notice either orally or in writing
alleging, any Infringement of another Person’s Intellectual Property Rights
(including any claim set forth in writing that Borrower must license or refrain
from using the Intellectual Property Rights of any Person) nor, to Borrower’s
knowledge, is there any threatened claim or any reasonable basis for any such
claim.

 

8.9           Taxes.  Borrower and its Affiliates have paid or caused to be paid
to the proper authorities when due all federal, state and local taxes required
to be withheld by each of them except for taxes being disputed in good faith and
for which adequate reserves exist.  Borrower and its Affiliates have filed all
federal, state and local tax returns which to the knowledge of the officers of
Borrower or any Affiliate, as the case may be, are required to be filed, and
Borrower and its Affiliates have paid or caused to be paid to the respective
taxing authorities all taxes as shown on these returns or on any assessment
received by any of them to the extent such taxes have become due.

 

8.10         Titles and Liens.  Borrower has good and marketable title to all
Collateral free and clear of all liens other than Permitted Liens.  No financing
statement naming Borrower as debtor is on file in any office.

 

11

--------------------------------------------------------------------------------


 

8.11         No Defaults.  Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
have a Material Adverse Change on Borrower’s financial condition, properties or
operations .

 

8.12         Submissions to Bank.  All financial and other information provided
to Bank by or on behalf of Borrower in connection with Borrower’s request for
the term loan contemplated hereby is (i) true and correct in all material
respects, (ii) does not omit any material fact that would cause such information
to be misleading, and (iii) as to projections, valuations or proforma financial
statements, present a good faith opinion as to such projections, valuations and
proforma condition and results.

 

8.13         Environmental Matters.

 

A.            Hazardous Substances on Premises.  Except as disclosed on Schedule
8.13, there are not present in, on or under any location of Borrower any
Hazardous Substances in such form or quantity as to create any material
liability or obligation for either Borrower or Bank under the common law of any
jurisdiction or under any Environmental Law, and no Hazardous Substances have
ever been stored, buried, spilled, leaked, discharged, emitted or released in,
on or under any location of Borrower in such a way as to create a material
liability.

 

B.            Disposal of Hazardous Substances.  Except as disclosed on Schedule
8.13, Borrower has not disposed of Hazardous Substances in such a manner as to
create any material liability under any Environmental Law.

 

C.            Claims and Proceedings with Respect to Environmental Law
Compliance. Except as disclosed on Schedule 8.13, there have not existed in the
past, nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to any location of Borrower or Borrower, alleging material
liability under, violation of, or noncompliance with any Environmental Law or
any license, permit or other authorization issued pursuant thereto.

 

D.            Compliance with Environmental Law; Permits and Authorizations. 
Except as disclosed on Schedule 8.13, Borrower (A) conducts its business at all
times in compliance with applicable Environmental Law, (B) possesses valid
licenses, permits and other authorizations required under applicable
Environmental Law for the lawful and efficient operation of its business, none
of which are scheduled to expire, or withdrawal, or material limitation within
the next 12 months, and (C) has not been denied insurance on grounds related to
potential environmental liability.

 

E.             Status of Premises.  Except as disclosed on Schedule 8.13, the
locations of Borrower are not and never have been listed on the National
Priorities List, the Comprehensive Environmental Response, Compensation and
Liability Information System or any similar federal, state or local list,
schedule, log, inventory or database.

 

F.             Environmental Audits, Reports, Permits and Licenses.  Borrower
has delivered to Bank all environmental assessments, audits, reports, permits,
licenses

 

12

--------------------------------------------------------------------------------


 

and other documents describing or relating in any way to any location of
Borrower or Borrower’s businesses.

 

8.14         Employee Benefit Plans.

 

A.            Maintenance and Contributions to Plans.  Except as disclosed on
Schedule 8.14, neither Borrower nor any ERISA Affiliate (A) maintains or has
maintained any Pension Plan, (B) contributes or has contributed to any
Multiemployer Plan, or (C) provides or has provided post-retirement medical or
insurance benefits to employees or former employees (other than benefits
required under Section 601 of ERISA, Section 4980B of the IRC, or applicable
state law).

 

B.            Knowledge of Plan Noncompliance with Applicable Law.  Except as
disclosed on Schedule 8.14 neither Borrower nor any ERISA Affiliate has
(A) knowledge that Borrower or the ERISA Affiliate is not in full compliance
with the requirements of ERISA, the IRC, or applicable state law with respect to
any Plan, (B) knowledge that a Reportable Event occurred or continues to exist
in connection with any Pension Plan, or (C) sponsored a Plan that it intends to
maintain as qualified under the IRC that is not so qualified, and no fact or
circumstance exists which may have an adverse effect on such Plan’s
tax-qualified status.

 

C.            Funding Deficiencies and Other Liabilities.  Neither Borrower nor
any ERISA Affiliate has liability for any (A) accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the IRC) under any Plan,
whether or not waived, (B) withdrawal, partial withdrawal, reorganization or
other event under any Multiemployer Plan under Section 4201 or 4243 of ERISA, or
(C) event or circumstance which could result in financial obligation to the
Pension Benefit Guaranty Corporation, the Internal Revenue Service, the
Department of Labor or any participant in connection with any Plan (other than
routine claims for benefits under the Plan).

 

9.             BORROWER’S COVENANTS.  Borrower covenants and agrees that until
the Obligations have been repaid in full, unless Bank shall otherwise consent in
writing, Borrower shall do all of the following:

 

9.1           Insurance.  Borrower, at its expense, shall keep and maintain the
Collateral insured against loss or damage by fire, theft, explosion, sprinklers
and all other hazards and risks ordinarily insured against by other owners who
use such properties in similar businesses.  Borrower shall deliver to Bank
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor.  All such policies of insurance shall be in such form,
with such companies, and in such amounts as may be satisfactory to Bank.  All
such policies of insurance shall contain an endorsement in a form satisfactory
to Bank showing Bank as a loss payee or an additional insured, as applicable,
thereof, and all proceeds payable thereunder shall be payable to Bank as its
interest may appear and, upon receipt by Bank, shall be applied on account of
the Obligations owing to Bank.  To secure the payment of the Obligations,
Borrower grants Bank a security interest in and to all such policies of
insurance and the proceeds thereof, and Borrower shall direct all insurers under
such policies of insurance to pay all proceeds thereof directly to Bank.

 

13

--------------------------------------------------------------------------------


 

9.2           Submission of Information.  Borrower shall promptly supply Bank
with such information concerning the Collateral as Bank may reasonably request
from time to time hereafter, and shall promptly notify Bank of any material
adverse change in Borrower’s financial condition and of any condition or event
which constitutes a breach of, or an event which constitutes an Event of
Default.  Borrower shall further provide Bank with:

 

A.            Borrower’s quarterly 10Q reports filed with the SEC, within 45
days after the end of each of the Borrower’s first three fiscal quarters of each
fiscal year.

 

B.            Borrower’s annual 10K reports filed with the SEC, within 90 days
after the end of each fiscal year of Borrower.

 

C.            Compliance certificate, in form and substance satisfactory to
Bank, delivered with each of the reports provided in clauses (A) and (B) above.

 

D.            Annual projections of Borrower within 60 days prior to the
beginning of each fiscal year, in form and substance satisfactory to Bank.

 

9.3           Reimbursement for Bank Expenses.  Upon the demand of Bank,
Borrower shall immediately reimburse Bank for all sums expended by Bank which
constitute Bank Expenses, and Borrower hereby authorizes and approves all
advances and payments by Bank for items constituting Bank Expenses and agrees
that all such amounts may be debited from Borrower’s Account by Bank.

 

9.4           Financial Covenants.

 

A.            Fixed Charge Coverage Ratio.  Borrower shall maintain its Fixed
Charge Coverage Ratio at a ratio not less than 1.25:1.00, measured quarterly on
a trailing 12 month basis, as of the last day of each quarter.

 

B.            Minimum Tangible Net Worth.  Borrower shall maintain its Tangible
Net Worth at an amount not less than $1,200,000 (“Base Line Amount”), for the
fiscal quarter ending April 30, 2011, measured quarterly.  For each fiscal
quarter thereafter, Borrower shall maintain its Tangible Net Worth at an amount
not less than the sum of the Base Line Amount plus 25% of the aggregate
quarterly positive net profit of Borrower (with no reduction for a net loss) for
each quarter ending after April 30, 2011, measured quarterly as of the last day
of each quarter.

 

9.5           Collateral.

 

A.            After the occurrence and during the continuation of an Event of
Default, Borrower and all related parties shall pay to Bank all proceeds of the
Collateral, to be applied to Borrower’s Obligations, promptly upon receipt of
such proceeds.

 

B.            Borrower shall not encumber any portion of the Collateral, other
than in favor of Bank, without the prior written consent of Bank.

 

14

--------------------------------------------------------------------------------


 

9.6           Books and Records; Examinations and Inspections.

 

A.            Books and Records; Inspection.  Borrower shall keep complete and
accurate books and records with respect to the Collateral and Borrower’s
business and financial condition and any other matters that Bank may request, in
accordance with GAAP. Borrower shall permit any employee, attorney, accountant
or other agent of Borrower to audit, review, make extracts from and copy any of
its books and records at any time during ordinary business hours, and to discuss
Borrower’s affairs with any of its directors, officers, employees, owners or
agents.

 

B.            Authorization to Borrower’s Agents to Make Disclosures to Bank. 
Borrower authorizes all accountants and other Persons acting as its agent to
disclose and deliver to Bank’s employees, accountants, attorneys and other
Persons acting as its agent, at Borrower’s expense, all financial information,
books and records, work papers, management reports and other information in
their possession regarding Borrower.

 

C.            Collateral Exams and Inspections.  Borrower shall permit Bank’s
employees, accountants, attorneys or other Persons acting as its agent, to
examine and inspect any Collateral or any other property of Borrower at any time
during ordinary business hours on reasonable notice.

 

D.            Collateral Appraisals.  Bank may obtain an appraisal of the
Collateral at such time as it deems necessary during the existence of an Event
of Default but no more than once per calendar year so long as no Event of
Default exists at the time of such appraisal.

 

9.7           Use of Proceeds. Borrower shall use the proceeds of the Term Loan
to repurchase the shares of Borrower held by Robert Margolis and pay
compensation to Robert Margolis and otherwise for ordinary working capital and
other lawful purposes.

 

9.8           Defaults.  No later than 3 business days after learning of the
probable occurrence of any Event of Default, Borrower shall deliver to Bank a
written notification of the Event of Default and the steps being taken by
Borrower to cure the Event of Default.

 

9.9           Liens.  Borrower shall not create, incur or suffer to exist any
lien upon any of its assets, now owned or later acquired, as security for any
indebtedness, except Permitted Liens.

 

9.10         Indebtedness.  Borrower shall not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or letters of
credit issued on Borrower’s behalf, or advances or any indebtedness for borrowed
money of any kind, whether or not evidenced by an instrument, except
Indebtedness described in this Agreement.

 

9.11         Guaranties.  Borrower shall not assume, guarantee, endorse or
otherwise become directly or contingently liable for the obligations of any
Person, exceeding $100,000 in the aggregate.

 

9.12         Investments and Subsidiaries.  Borrower shall not make or permit to
exist any loans or advances to, or make any investment or acquire any interest
whatsoever in,

 

15

--------------------------------------------------------------------------------


 

any Person or Affiliate, including any partnership or joint venture, nor
purchase or hold beneficially any stock or other securities or evidence of
indebtedness of any Person or Affiliate if the aggregate amount of such loans,
advances or investments exceeds $100,000 at any time.  Notwithstanding the
above, so long as no Event of Default exists or results therefrom, Borrower may
make acquisitions that satisfy the following: (i) the aggregate cash and
non-cash consideration paid therefore is not greater than $3,000,000 in any
fiscal year and not greater than $6,000,000 in the aggregate, measured at any
time, and (ii) prior to the closing of any such acquisition, Borrower has
delivered to Bank the purchase agreements and documents related to such
acquisition.

 

9.13         Bank as Primary Depository Institution.  Borrower shall use Bank as
its primary depository institution and shall maintain all of its bank accounts
at Bank.

 

10.           EVENTS OF DEFAULT.  Any one or more of the following events shall
constitute an Event of Default by Borrower under this Agreement:

 

10.1         Failure to Pay Obligations.  If Borrower fails to pay when due and
payable or when declared due and payable all or any portion of the Obligations
owing to Bank (whether of principal, taxes, reimbursement of Bank Expenses, or
otherwise);

 

10.2         Failure to Perform.  If Borrower or Guarantor fails or neglects to
perform, keep or observe any term, provision, condition, covenant, agreement,
warranty or representation contained in this Agreement, in any of the other Term
Loan Documents, or in any other present or future agreement between Bank and
Borrower and/or Guarantor, following the expiration of any applicable cure
period, if any.

 

10.3         Inaccurate Information.  If any representation, statement, report,
or certificate made or delivered by Borrower, or any of its officers, employees
or agents, or Guarantor, including those made in any Term Loan Document, to Bank
is not true and correct in any material respect.

 

10.4         Third Party Claim; Insolvency.  If any portion of Borrower’s or
Guarantor’s assets are attached for amounts in excess of $250,000, seized,
subjected to a writ or distress warrant, or are levied upon, or come into the
possession of any Judicial Officer or Assignee, or if Borrower becomes subject
to an Insolvency Proceeding, which in the case of an involuntary bankruptcy is
not dismissed within 45 days after the petition date;

 

10.5         Impairment.  If there is a material impairment of the prospect of
repayment of all or any portion of the Obligations owing to Bank or a material
impairment of the value or priority of Bank’s security interests in the
Collateral;

 

10.6         Liens.  If a judgment or other claim becomes a lien or encumbrance
(other than a Permitted Lien) upon all or a material portion of Borrower’s or
Guarantor’s assets;

 

10.7         Misrepresentation.  If any misrepresentation exists now or
hereafter in any material warranty or representation made to Bank by Borrower or
any officer or

 

16

--------------------------------------------------------------------------------


 

director of Borrower, or Guarantor, or if any such warranty or representation is
withdrawn by Borrower or by any officer, director or member of Borrower or
Guarantor;

 

10.8         Impairment of Guaranty.  If any guarantor of Borrower’s
indebtedness to Bank dies, terminates its guaranty, defaults in the payment or
performance of any obligations of guarantor owing to Bank, or becomes the
subject of an Insolvency Proceeding;

 

10.9         Material Adverse Change. If a Material Adverse Change occurs; and

 

10.10       Change of Control.  If a Change of Control Occurs.

 

11.           BANK’S RIGHTS AND REMEDIES.

 

11.1         Remedies.  Upon the occurrence of an Event of Default, Bank may, at
its election, without notice of its election and without demand, do any one or
more of the following, all of which are authorized by Borrower:

 

A.            Declare all Obligations, whether arising pursuant to this
Agreement, the other Term Loan Documents or otherwise, immediately due and
payable.

 

B.            Cease advancing money to or for the benefit of Borrower under any
other agreement between Borrower and Bank.

 

C.            Terminate this Agreement and/or any other Term Loan Documents as
to any future liability or obligation of Bank, but without affecting Bank’s
rights and security interest in the Collateral and without affecting the
Obligations owing by Borrower to Bank.

 

D.            Without notice to or demand upon Borrower or Guarantor, make such
payments and do such acts as Bank considers necessary or reasonable to protect
its security interest in the Collateral.  Borrower agrees to assemble the
Collateral if Bank so requires, and to make the Collateral available to Bank as
Bank may designate.  Borrower authorizes Bank to enter the premises where the
Collateral is located, take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest or compromise any encumbrance, charge
or lien which in the opinion of Bank appears to be prior or superior to its
security interest and to pay all expenses incurred in connection therewith.

 

E.             Bank is hereby granted a license or other right to use, without
charge, Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral and Borrower’s rights under all
licenses, and all franchise agreements shall insure to Bank’s benefit.

 

F.             Maintain, repair, prepare for sale, advertise for sale and sell
(in the manner provided for herein) the Collateral.

 

17

--------------------------------------------------------------------------------


 

G.            Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places as is commercially reasonable in the opinion of Bank.

 

H.            Any deficiency which exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.  Any excess will be
returned, without interest and subject to the rights of third parties, to
Borrower by Bank.

 

11.2         Cumulative Rights.  Bank’s rights and remedies under this Agreement
and all other agreements shall be cumulative.  Bank shall have all other rights
and remedies not inconsistent herewith as provided under applicable laws.  No
exercise by Bank of one right or remedy shall be deemed an election, and no
waiver by Bank of any default on Borrower’s part shall be deemed a continuing
waiver.  No delay by Bank shall constitute a waiver, election or acquiescence by
it.

 

12.           TAXES AND EXPENSES REGARDING THE COLLATERAL.  If Borrower fails to
pay any monies (whether taxes, assessments, insurance premiums, or otherwise)
due to third persons or entities, or fails to make any deposits or furnish any
required proof of payment or deposit, all as required under the terms of this
Agreement, then Bank may, to the extent that it determines that such failure by
Borrower could have a material adverse change on Bank’s interests in the
Collateral, in its discretion and upon ten (10) days prior notice to Borrower,
(i) make payment of the same or any part thereof; and/or (ii) set up such
reserves in Borrower’s account as Bank deems necessary to protect Bank from the
exposure created by such failure.  Any amounts paid or deposited by Bank shall
constitute Bank Expenses and become additional Obligations owing to Bank, shall
bear interest at the rate set forth herein, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute: (i) an agreement by
Bank to make similar payments in the future, or (ii) a waiver by Bank of any
Event of Default under this Agreement.  Bank need not inquire as to, or contest
the validity of, any such expense, tax, security interest, encumbrance or lien,
and the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 

13.           WAIVERS.

 

13.1         Application of Payments.  Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank on account of any Obligations owed by Borrower to Bank, and Borrower agrees
that Bank shall have the continuing exclusive right to apply and reapply such
payments in any manner as Bank may deem advisable, notwithstanding any entry by
Bank upon its books.

 

13.2         Demand, Protest, Default, Etc.  Except as otherwise provided
herein, Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of nonpayment at maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, documents, instruments, chattel paper, and guarantees at any
time held by Bank on which Borrower may in any way be liable.

 

14.           NOTICES.  Unless otherwise provided in this Agreement, all notices
or demands by any party relating to this Agreement shall be in writing and
either personally served

 

18

--------------------------------------------------------------------------------


 

or sent by regular United States mail, postage prepaid, to Borrower or to Bank,
as the case may be, at its address set forth below:

 

If to Borrower:

 

Cherokee, Inc.

 

 

6835 Valjean Avenue

 

 

Van Nuys, California 91406

 

 

Attn:

Mark DiSiena

 

 

Fax Number: (818) 908-9191

 

 

 

If to Bank:

 

U.S. BANK NATIONAL ASSOCIATION

 

 

15910 Ventura Boulevard, Suite 1712

 

 

Encino, California 91436

 

 

Attn:

Gary Terrasi

 

 

Fax Number: (818) 789-3041

 

 

 

 

With copy to:

 

BUCHALTER NEMER

 

 

1000 Wilshire Boulevard, Suite 1500

 

 

Los Angeles, California 90017

 

 

Attn: Hamid Namazie, Esq.

 

 

Fax Number: (213) 630-5844

 

The parties hereto may change the address at which they are to receive notices
and the telecopier number at which they are to receive telecopies hereunder, by
notice in writing in the foregoing manner given to the other.  All notices or
demands sent in accordance with this Section 14 shall be deemed received on the
earlier of the date of actual receipt or five (5) days after the deposit thereof
in the mail.

 

15.           DESTRUCTION OF BORROWER’S DOCUMENTS.  Any documents, schedules,
invoices or other papers delivered to Bank may be destroyed or otherwise
disposed of by Bank after they are delivered to or received by Bank, unless
Borrower requests, in writing, the return of the said documents, schedules,
invoices or other papers and makes arrangements, at Borrower’s expense, for
their return.

 

16.           CHOICE OF LAW. THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF THE PARTIES HEREUNDER AND UNDER
ANY OF THE OTHER TERM LOAN DOCUMENTS AND THE CREATION, PERFECTION AND
ENFORCEMENT OF ANY LIENS GRANTED BY THE TERM LOAN DOCUMENTS SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF CALIFORNIA.  THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA.  BORROWER WAIVES ANY RIGHT IT MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO SUCH VENUE.

 

19

--------------------------------------------------------------------------------


 

17.           GENERAL PROVISIONS.

 

17.1         Binding Agreement.  This Agreement shall be binding and deemed
effective when executed by Borrower and accepted and executed by Bank.

 

17.2         Bank’s Right to Setoff.  As additional security for the payment of
the Obligations, Borrower hereby grants to Bank a security interest in, a lien
on and an express contractual right to set off against all depository account
balances, cash and any other property of Borrower now or hereafter in the
possession of Bank and the right to refuse to allow withdrawals from any account
(collectively, “Setoff”).  Bank may, at any time upon the occurrence of an Event
of Default, Setoff against the Obligations whether or not the Obligations are
then due or have been accelerated, all without any advance or contemporaneous
notice or demand of any kind to Borrower, such notice and demand being expressly
waived by Borrower.

 

17.3         Right to Grant Participations.  This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however , that Borrower may not assign this Agreement or any rights
hereunder without Bank’s prior written consent and any prohibited  assignment
shall be absolutely void.  No consent to an assignment by Bank shall release
Borrower from its Obligations to Bank.  Bank may assign this Agreement and its
rights and duties hereunder.  Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits hereunder so long as Borrower is not responsible for
any costs, fees or expenses incurred by Bank in connection with such sale,
assignment, transfer, negotiation or grant.  In connection therewith, Bank may
disclose all documents and information which Bank now or hereafter may have
relating to Borrower or Borrower’s business.

 

17.4         Section Headings.  Section headings and section numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each section applies equally to this entire
Agreement.

 

17.5         Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Bank or Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

 

17.6         Severability.  Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.

 

17.7         Modification and Merger.  This Agreement cannot be changed or
terminated orally.  All prior agreements, understandings, representations,
warranties and negotiations, if any, are merged into this Agreement.

 

17.8         Attorneys’ Fees.  In the event that it becomes necessary to employ
counsel to enforce the Bank’s rights under any of the Term Loan Documents,
Borrower agrees to pay reasonable attorneys’ fees and paralegals’ fees
(including allocated costs for in-house legal

 

20

--------------------------------------------------------------------------------


services provided) and all other fees and costs associated therewith, whether or
not suit is brought.

 

17.9         JURY TRIAL.  BORROWER AND BANK EACH WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE TERM
LOAN DOCUMENTS.

 

IN WITNESS WHEREOF, Borrower has executed this Agreement as of the date written
above.

 

 

 

CHEROKEE INC.,

 

a Delaware corporation

 

 

 

 

By

/s/Henry Stupp

 

Name:

Henry Stupp

 

Title:

CEO

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

/s/Gary P. Terrasi

 

Name:

Gary P. Terrasi

 

Title:

Vice President

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 8.5

 

Subsidiaries

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 8.8

 

Intellectual Property Rights

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

 

Environmental Matters

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 8.14

 

Employee Benefit Plans

 

25

--------------------------------------------------------------------------------